Ostrander, J.
Plaintiff owned land in Canada, incumbered with a mortgage for $1,500. He owned, also, 80 acres of land in Ohio, incumbered with mortgages amounting to $6,000. Defendant, who lives in Jackson, Mich., was agent for Elias E. Church, owner of several parcels of land in Jackson county, Mich., incumbered with a mortgage for $8,500 to the Peninsular Life Insurance Company, and by a second mortgage for $2,700, owned by defendant, but not recorded. Plaintiff wished to remove from Ohio and take up his residence in Michigan. In Jackson he met defendant. In the course of time, and after negotiations, a trade was arranged between them; plaintiff never having seen Church and doing no business directly with him. The terms upon which the trade was to be made are in dispute. It was consummated, plaintiff says, according to the agreemént, which was that he was to convey the Canada land, subject to the $1,-*390500 mortgage, to Church, convey the Ohio land, subject to the incumbrance to defendant, and receive a conveyance from Church of the Jackson county land, subject to the $8,500 mortgage. The necessary deeds having been executed and exchanged, plaintiff removed to the Jackson county land. Later on, defendant returned to plaintiff the deed of the Ohio land in a letter, the terms of which are:
“As I have investigated the Ohio farm and find that it does not come up to representations in any way, and also find that there is going to be trouble in regard to the title, I have decided that I don’t want it and herewith returning the deed to you. I will give you plenty of time on the commission so as not to cramp you.”
Defendant recorded his mortgage on the Jackson county land, and plaintiff, having requested defendant to discharge the same, and being refused, filed his bill in this cause to secure a cancellation of the record and of the mortgage as to himself and the land.
The record presents questions of fact only, determined by the court below in plaintiff’s favor. I am satisfied that a right conclusion was reached. . It will profit no one to set out the testimony or to discuss its value.
The decree granting plaintiff relief is affirmed.
Kuhn, C. J., and Stone, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.